United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 96-3639SI
                                   _____________

Sheila M. Mikkelsen,                 *
                                     *
                    Appellant,       *
                                     * Appeal from the United States
      v.                             * District Court for the Southern
                                     * District of Iowa.
Jennie Edmundson Memorial Hospital; *
Iowa Benefits, Inc.,                 *     [UNPUBLISHED]
                                     *
                    Appellees.       *
                               _____________

                            Submitted: May 23, 1997
                                Filed: May 30, 1997
                                 _____________

Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
                           _____________

PER CURIAM.

     Sheila M. Mikkelsen appeals the district court's adverse grant of summary
judgment. At the time of her hospitalization for psychiatric evaluation, Mikkelsen was
covered under an insurance policy through her employer. Iowa Benefits, Inc. denied
coverage under a pre-existing condition clause of the insurance plan, and Mikkelsen
brought this action against Iowa Benefits and the hospital for misrepresentation of the
hospitalization coverage. Finding no genuine issues of material fact and that the
defendants' version of the facts was admitted by Mikkelsen, the district court granted
summary judgment. The district court also held that Mikkelsen's estoppel claim was
preempted by the Employment Retirement Income Security Act, and even if the claim
was recognized, that Mikkelsen failed to "demonstrate the facts necessary to support
her claim." Having reviewed the record and the parties' briefs, we agree with the
district court's analysis and affirm for the reasons stated in the district court's
memorandum opinion. We decline to consider issues raised by Mikkelsen for the first
time on appeal. We also deny Iowa Benefits's request for an award of attorney's fees.

      A true copy.
            Attest:
                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-